     Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 1 of 23 Page ID #:1




 1 Lionel Z. Glancy (#134180)
   Robert V. Prongay (#270796)
 2
   Lesley F. Portnoy (#304851)
 3 Charles H. Linehan (#307439)
   Pavithra Rajesh (#323055)
 4
   GLANCY PRONGAY & MURRAY LLP
 5 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
 6
   Telephone: (310) 201-9150
 7 Facsimile: (310) 201-9160
   Email: info@glancylaw.com
 8
 9 Attorneys for Plaintiff Michael Chupa
10
11                       UNITED STATES DISTRICT COURT
12         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14 MICHAEL CHUPA, Individually and           Case No. 19-cv-09840
15 On Behalf of All Others Similarly
   Situated,                                 CLASS ACTION COMPLAINT
16                                           FOR VIOLATIONS OF THE
               Plaintiff,                    FEDERAL SECURITIES LAWS
17
          v.
18
   ARMSTRONG FLOORING, INC.,
19
   MICHEL VERMETTE, DONALD
20 MAIER, LARRY McWILLIAMS,
   DOUGLAS BINGHAM, and RONALD
21
   FORD,
22
               Defendants.
23
24
25
26
27
28

                              CLASS ACTION COMPLAINT
     Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 2 of 23 Page ID #:2




 1         Plaintiff Michael Chupa (“Plaintiff”), individually and on behalf of all others
 2 similarly situated, by and through her attorneys, alleges the following upon
 3 information and belief, except as to those allegations concerning Plaintiff, which are
 4 alleged upon personal knowledge. Plaintiff’s information and belief is based upon,
 5 among other things, her counsel’s investigation, which includes without limitation:
 6 (a) review and analysis of regulatory filings made by Armstrong Flooring, Inc.
 7 (“Armstrong Flooring” or the “Company”) with the United States (“U.S.”)
 8 Securities and Exchange Commission (“SEC”); (b) review and analysis of press
 9 releases and media reports issued by and disseminated by Armstrong Flooring; and
10 (c) review of other publicly available information concerning Armstrong Flooring.
11                   NATURE OF THE ACTION AND OVERVIEW
12         1.    This is a class action on behalf of persons and entities that purchased or
13 otherwise acquired Armstrong Flooring securities between March 6, 2018 and
14 November 4, 2019, inclusive (the “Class Period”). Plaintiff pursues claims against
15 the Defendants under the Securities Exchange Act of 1934 (the “Exchange Act”).
16         2.    Armstrong Flooring manufactures and sells resilient and wood flooring
17 products primarily used in the construction and renovation of commercial,
18 residential, and institutional buildings.
19         3.    On May 3, 2019, Armstrong Flooring’s Chief Executive Officer
20 abruptly resigned.
21         4.    On this news, the Company’s stock price fell $1.75, nearly 12%, to
22 close at $13.14 per share on May 3, 2019, on unusually heavy trading volume.
23         5.    On November 5, 2019, before the market opened, the Company
24 reported $165.6 million net sales for third quarter 2019, a nearly 21% decline year-
25 over-year, and a net loss of $31.4 million. The Company also cut its full year 2019
26 guidance for adjusted EBITDA to a range of $20 million to $25 million, from prior
27 guidance range of $46 million to $54 million.
28

                               CLASS ACTION COMPLAINT
                                          1
     Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 3 of 23 Page ID #:3




 1          6.    On this news, the Company’s stock price fell $2.90 per share, or nearly
 2 44%, to close at $3.70 per share on November 5, 2019, on unusually heavy trading
 3 volume.
 4          7.    Throughout the Class Period, Defendants made materially false and/or
 5 misleading statements, as well as failed to disclose material adverse facts about the
 6 Company’s business, operations, and prospects. Specifically, Defendants failed to
 7 disclose to investors: (1) that the Company had engaged in channel stuffing to
 8 artificially boost sales; (2) that the Company’s internal control over inventory levels
 9 was not effective; and (3) that, as a result of the foregoing, Defendants’ positive
10 statements about the Company’s business, operations, and prospects, were
11 materially misleading and/or lacked a reasonable basis.
12          8.    As a result of Defendants’ wrongful acts and omissions, and the
13 precipitous decline in the market value of the Company’s securities, Plaintiff and
14 other Class members have suffered significant losses and damages.
15                            JURISDICTION AND VENUE
16          9.    The claims asserted herein arise under Sections 10(b) and 20(a) of the
17 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
18 thereunder by the SEC (17 C.F.R. § 240.10b-5).
19          10.   This Court has jurisdiction over the subject matter of this action
20 pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. §
21 78aa).
22          11.   Venue is proper in this Judicial District pursuant to 28 U.S.C. §
23 1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts
24 in furtherance of the alleged fraud or the effects of the fraud have occurred in this
25 Judicial District. Many of the acts charged herein, including the dissemination of
26 materially false and/or misleading information, occurred in substantial part in this
27 Judicial District. The Company has offices and a manufacturing facility in this
28 District.

                               CLASS ACTION COMPLAINT
                                          2
     Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 4 of 23 Page ID #:4




 1         12.   In connection with the acts, transactions, and conduct alleged herein,
 2 Defendants directly and indirectly used the means and instrumentalities of interstate
 3 commerce, including the United States mail, interstate telephone communications,
 4 and the facilities of a national securities exchange.
 5                                        PARTIES
 6         13.   Plaintiff Michael Chupa, as set forth in the accompanying certification,
 7 incorporated by reference herein, purchased Armstrong Flooring securities during
 8 the Class Period, and suffered damages as a result of the federal securities law
 9 violations and false and/or misleading statements and/or material omissions alleged
10 herein.
11         14.   Defendant Armstrong Flooring is incorporated under the laws of
12 Delaware with its principal executive offices located in Lancaster, Pennsylvania.
13 Armstrong Flooring’s common stock trades on the New York Stock Exchange
14 (“NYSE”) under the symbol “AFI.”
15         15.   Defendant Michel Vermette (“Vermette”) has been the Company’s
16 Chief Executive Officer (“CEO”) since September 11, 2019.
17         16.   Defendant Donald Maier (“Maier”) was the CEO from March 2016 to
18 May 2, 2019.
19         17.   Defendant Larry McWilliams (“McWilliams”) was the Interim CEO
20 from May 3, 2019 to September 11, 2019.
21         18.   Defendant Douglas Bingham (“Bingham”) has been the Company’s
22 Chief Financial Officer (“CFO”) since January 4, 2019.
23         19.   Defendant Ronald Ford (“Ford”) was the CFO from September 2017 to
24 January 4, 2019.
25         20.   Defendants Vermette, Maier, McWilliams, Bingham, and Ford
26 (collectively the “Individual Defendants”), because of their positions with the
27 Company, possessed the power and authority to control the contents of the
28 Company’s reports to the SEC, press releases and presentations to securities

                               CLASS ACTION COMPLAINT
                                          3
     Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 5 of 23 Page ID #:5




 1 analysts, money and portfolio managers and institutional investors, i.e., the market.
 2 The Individual Defendants were provided with copies of the Company’s reports and
 3 press releases alleged herein to be misleading prior to, or shortly after, their issuance
 4 and had the ability and opportunity to prevent their issuance or cause them to be
 5 corrected. Because of their positions and access to material non-public information
 6 available to them, the Individual Defendants knew that the adverse facts specified
 7 herein had not been disclosed to, and were being concealed from, the public, and
 8 that the positive representations which were being made were then materially false
 9 and/or misleading. The Individual Defendants are liable for the false statements
10 pleaded herein.
11                           SUBSTANTIVE ALLEGATIONS
12                                       Background
13         21.    Armstrong Flooring manufactures and sells resilient and wood flooring
14 products primarily used in the construction and renovation of commercial,
15 residential, and institutional buildings.
16                           Materially False and Misleading
                        Statements Issued During the Class Period
17
           22.    The Class Period begins on March 6, 2018. On that day, the Company
18
     filed its annual report on Form 10-K for the period ended December 31, 2017 (the
19
     “2017 10-K”) in which it reported $1.13 billion net sales and $41.8 million net loss.
20
           23.    Regarding industry capacity for products, the 2017 10-K stated, in
21
     relevant part:
22
           We compete with numerous flooring manufacturers in highly
23         competitive markets. Competition can affect customer preferences,
           reduce demand for our products, negatively affect our product sales
24         mix, leverage greater financial resources, or cause us to lower prices.
25         Our markets are highly competitive. We compete for sales of flooring
           products with many manufacturers of resilient and wood flooring as
26         well as with manufacturers who also produce other types of flooring
           products. Some of our competitors have greater financial resources than
27         we do. Competition can reduce demand for our products, negatively
           affect our product sales mix or cause us to lower prices. Our failure to
28         compete effectively through management of our product portfolio, by
                                CLASS ACTION COMPLAINT
                                           4
     Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 6 of 23 Page ID #:6




 1         meeting consumer preferences, maintaining market share positions in
           our legacy product categories and gaining market leadership in growth
 2         product categories such as LVT, could have a material adverse effect
           on our financial condition, liquidity or results of operations. Our
 3         customers consider our products’ performance, product styling,
           customer service and price when deciding whether to purchase our
 4         products. Shifting consumer preference in our highly competitive
           markets whether for performance or styling preferences or our inability
 5         to develop and offer new competitive performance features, could have
           an adverse effect on our sales.
 6
           In addition, excess industry capacity for certain products in several
 7         geographic markets could lead to industry consolidation and/or
           increased price competition. We are also subject to potential increased
 8         price competition from overseas competitors, which may have lower
           cost structures.
 9
           24.    The 2017 10-K also stated that the Company’s CEO and CFO had
10
     concluded Armstrong Flooring’s disclosure controls and procedures were effective.
11
           25.    On May 8, 2018, the Company filed its quarterly report on Form 10-Q
12
     with the SEC for the period ended March 31, 2018, reporting $257.9 million net
13
     sales and $10.4 million net loss. It also stated that the Company’s CEO and CFO
14
     had concluded Armstrong Flooring’s disclosure controls and procedures were
15
     effective.
16
           26.    On August 7, 2018, the Company filed its quarterly report on Form 10-
17
     Q with the SEC for the period ended June 30, 2018, reporting $306 million net sales
18
     and $10.5 million net income. It also stated that the Company’s CEO and CFO had
19
     concluded Armstrong Flooring’s disclosure controls and procedures were effective.
20
           27.    On November 6, 2018, the Company filed its quarterly report on Form
21
     10-Q with the SEC for the period ended September 30, 2018, reporting $309.7
22
     million net sales and $7.9 million net income. It also stated that the Company’s CEO
23
     and CFO had concluded Armstrong Flooring’s disclosure controls and procedures
24
     were effective.
25
           28.    On March 5, 2019, the Company filed its annual report on Form 10-K
26
     with the SEC for the period ended December 31, 2018 (the “2018 10-K”), reporting
27
     $728.2 million net sales and $163.0 million net loss.
28

                               CLASS ACTION COMPLAINT
                                          5
     Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 7 of 23 Page ID #:7




 1         29.    Regarding industry capacity for products, the 2018 10-K stated, in
 2 relevant part:
 3         We compete with numerous flooring manufacturers in highly
           competitive markets. Competition can affect customer preferences,
 4         reduce demand for our products, negatively affect our product sales
           mix, leverage greater financial resources, or cause us to lower prices.
 5
           Our markets are highly competitive. We compete for sales of flooring
 6         products with many manufacturers and independent distributors of
           resilient flooring as well as with manufacturers who also produce other
 7         types of flooring products. Some of our competitors have greater
           financial resources than we do. Competition can reduce demand for our
 8         products, negatively affect our product sales mix or cause us to lower
           prices. Our failure to compete effectively through management of our
 9         product portfolio, by meeting consumer preferences, maintaining
           market share positions in our traditional categories and gaining market
10         leadership in growth product categories such as LVT, could have a
           material adverse effect on our financial condition, liquidity or results of
11         operations. Our customers consider our products’ performance, product
           styling, customer service and price when deciding whether to purchase
12         our products. Shifting consumer preference in our highly competitive
           markets whether for performance or styling preferences or our inability
13         to develop and offer new competitive performance features, could have
           an adverse effect on our sales.
14
           In addition, excess industry capacity for certain products in several
15         geographic markets could lead to industry consolidation and/or
           increased price competition. We are also subject to potential increased
16         price competition from overseas competitors, which may have lower
           cost structures.
17
           30.    The 2018 10-K also stated that the Company’s CEO and CFO had
18
     concluded Armstrong Flooring’s disclosure controls and procedures were effective.
19
           31.    The above statements identified in ¶¶ 22-30 were materially false
20
     and/or misleading, and failed to disclose material adverse facts about the Company’s
21
     business, operations, and prospects. Specifically, Defendants failed to disclose to
22
     investors: (1) that the Company had engaged in channel stuffing to artificially boost
23
     sales; (2) that the Company’s internal control over inventory levels was not
24
     effective; and (3) that, as a result of the foregoing, Defendants’ positive statements
25
     about the Company’s business, operations, and prospects, were materially
26
     misleading and/or lacked a reasonable basis
27
28

                                CLASS ACTION COMPLAINT
                                           6
     Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 8 of 23 Page ID #:8




 1         32.   The truth began to emerge on May 3, 2019 when Defendant Maier
 2 abruptly resigned from his positions. In a Form 8-K filed with the SEC, the
 3 Company disclosed that “pursuant to a mutual agreement between the Company and
 4 Donald R. Maier, Mr. Maier’s employment with the Company ceased and he
 5 resigned as a member of the Board of Directors.”
 6         33.   On this news, the Company’s stock price fell $1.75, nearly 12%, to
 7 close at $13.14 per share on May 3, 2019, on unusually heavy trading volume.
 8         34.   On May 7, 2019, the Company filed its quarterly report on Form 10-Q
 9 for the period ended March 31, 2019, reporting $141.7 million net sales and $16.7
10 million net loss. It also stated that the Company’s CEO and CFO had concluded
11 Armstrong Flooring’s disclosure controls and procedures were effective.
12         35.   On August 6, 2019, the Company filed its quarterly report on Form 10-
13 Q with the SEC for the period ended June 30, 2019, reporting $177.7 million net
14 sales and $14.7 million net income. It also stated that the Company’s CEO and CFO
15 had concluded Armstrong Flooring’s disclosure controls and procedures were
16 effective.
17         36.   The above statements identified in ¶¶ 32, 34-35 were materially false
18 and/or misleading, and failed to disclose material adverse facts about the Company’s
19 business, operations, and prospects. Specifically, Defendants failed to disclose to
20 investors: (1) that the Company had engaged in channel stuffing to artificially boost
21 sales; (2) that the Company’s internal control over inventory levels was not
22 effective; and (3) that, as a result of the foregoing, Defendants’ positive statements
23 about the Company’s business, operations, and prospects, were materially
24 misleading and/or lacked a reasonable basis.
25                      Disclosures at the End of the Class Period
26         37.   On November 5, 2019, before the market opened, the Company
27 reported $165.6 million net sales for third quarter 2019, a nearly 21% decline year-
28 over-year, and a net loss of $31.4 million. The Company also cut its full year 2019

                              CLASS ACTION COMPLAINT
                                         7
     Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 9 of 23 Page ID #:9




 1 guidance for adjusted EBITDA to a range of $20 million to $25 million, from prior
 2 guidance range of $46 million to $54 million. The Company’s press release stated,
 3 in relevant part:
 4         In the third quarter of 2019, net sales decreased 20.7% to
           $165.6 million from $208.9 million in the third quarter of 2018,
 5         including an adverse currency impact of 90 basis points. The decrease
           in net sales was primarily due to unfavorable volumes and mix. Lower
 6         volumes in the third quarter of 2019 primarily reflected an unfavorable
           comparison in 2018 due to significant customer purchases in the
 7         distribution channel in anticipation of U.S. tariffs along with what the
           Company believes to be weaker performance by several distributors in
 8         2019. Volume was below expectations due to further inventory
           reductions combined with share loss in some categories within the
 9         distribution channel, and mix was driven by lower relative LVT sales
           as a result of distributor stocking activity in the prior year quarter.
10
     (Emphasis added.)
11
           38.   The same day, the Company held a conference call to discuss these
12
     results, and, in an exchange with an analyst, defendant Vermette attributed the
13
     lowered guidance to inventory reductions by distributors:
14
           Analyst: [O]n guidance, can you just bridge for us what specifically
15         caused the reduction since 2Q?
16         Vermette: The biggest piece has been the continued declines that
           we’ve had in sales and I’d point to the further reductions in inventory in
17         the channel. Some of our distributors, we mentioned have shown
           weaker performance than what we expected. And then we’ve also had
18         some share loss in some categories, which have combined to make
           tougher sales environment than what we anticipated.
19
           39.   Still, analysts questioned whether the trends had been present when the
20
     Company previously provided guidance:
21
           Analyst: [T]he last time you gave guidance you were five weeks into
22         the quarter. I realize things obviously [don’t] work out as expected, but
           the magnitude is fairly large, so I want to go into how, what kind of
23         assumptions do you make when you provide forward guidance given
           that you had been through the second quarter you were five weeks
24         through the third quarter and you’re cutting guidance by a significant
           amount[.]
25
           Vermette: . . . I think what we’ve seen is that there were larger
26         distributor movements on inventory. So we were expecting that it was
           a tough comp with the activity that happened last year but we weren’t
27         necessarily expecting a kind of sequential reduction in inventory in the
           distribution channel and we did see that in the third quarter.
28

                               CLASS ACTION COMPLAINT
                                          8
 Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 10 of 23 Page ID #:10




 1         In addition, the performance of our distributors, we believe that they
           were that they were doing fairly well in the first part of the year and as
 2         we’ve had further conversations and then we’ll work it. It’s clear that
           there is some challenges with some of our distributors that have caused
 3         us to revisit our outlook.
 4         Analyst: So, during the first five weeks of the third quarter there were
           not reducing inventory or what change just because you would think,
 5         five weeks then you have some color into those trends.
 6         Vermette: Yeah. We saw more of the movements it as we got into
           September.
 7
           40.   On this news, the Company’s stock price fell $2.90 per share, or nearly
 8
     44%, to close at $3.70 per share on November 5, 2019, on unusually heavy trading
 9
     volume.
10
                            CLASS ACTION ALLEGATIONS
11
           41.   Plaintiff brings this action as a class action pursuant to Federal Rule of
12
     Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and
13
     entities that purchased or otherwise acquired Armstrong Flooring securities between
14
     March 6, 2018 and November 4, 2019, inclusive, and who were damaged thereby
15
     (the “Class”). Excluded from the Class are Defendants, the officers and directors of
16
     the Company, at all relevant times, members of their immediate families and their
17
     legal representatives, heirs, successors, or assigns, and any entity in which
18
     Defendants have or had a controlling interest.
19
           42.   The members of the Class are so numerous that joinder of all members
20
     is impracticable.   Throughout the Class Period, Armstrong Flooring’s common
21
     shares actively traded on the NYSE. While the exact number of Class members is
22
     unknown to Plaintiff at this time and can only be ascertained through appropriate
23
     discovery, Plaintiff believes that there are at least hundreds or thousands of
24
     members in the proposed Class. Millions of Armstrong Flooring common stock
25
     were traded publicly during the Class Period on the NYSE. Record owners and
26
     other members of the Class may be identified from records maintained by
27
     Armstrong Flooring or its transfer agent and may be notified of the pendency of this
28

                               CLASS ACTION COMPLAINT
                                          9
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 11 of 23 Page ID #:11




 1 action by mail, using the form of notice similar to that customarily used in securities
 2 class actions.
 3         43.   Plaintiff’s claims are typical of the claims of the members of the Class
 4 as all members of the Class are similarly affected by Defendants’ wrongful conduct
 5 in violation of federal law that is complained of herein.
 6         44.   Plaintiff will fairly and adequately protect the interests of the members
 7 of the Class and has retained counsel competent and experienced in class and
 8 securities litigation.
 9         45.   Common questions of law and fact exist as to all members of the Class
10 and predominate over any questions solely affecting individual members of the
11 Class. Among the questions of law and fact common to the Class are:
12               (a)    whether the federal securities laws were violated by Defendants’
13 acts as alleged herein;
14               (b)    whether statements made by Defendants to the investing public
15 during the Class Period omitted and/or misrepresented material facts about the
16 business, operations, and prospects of Armstrong Flooring; and
17               (c)    to what extent the members of the Class have sustained damages
18 and the proper measure of damages.
19         46.   A class action is superior to all other available methods for the fair and
20 efficient adjudication of this controversy since joinder of all members is
21 impracticable. Furthermore, as the damages suffered by individual Class members
22 may be relatively small, the expense and burden of individual litigation makes it
23 impossible for members of the Class to individually redress the wrongs done to
24 them. There will be no difficulty in the management of this action as a class action.
25                           UNDISCLOSED ADVERSE FACTS
26         47.   The market for Armstrong Flooring’s securities was open, well-
27 developed and efficient at all relevant times. As a result of these materially false
28 and/or misleading statements, and/or failures to disclose, Armstrong Flooring’s

                               CLASS ACTION COMPLAINT
                                          10
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 12 of 23 Page ID #:12




 1 securities traded at artificially inflated prices during the Class Period. Plaintiff and
 2 other members of the Class purchased or otherwise acquired Armstrong Flooring’s
 3 securities relying upon the integrity of the market price of the Company’s securities
 4 and market information relating to Armstrong Flooring, and have been damaged
 5 thereby.
 6        48.    During the Class Period, Defendants materially misled the investing
 7 public, thereby inflating the price of Armstrong Flooring’s securities, by publicly
 8 issuing false and/or misleading statements and/or omitting to disclose material facts
 9 necessary to make Defendants’ statements, as set forth herein, not false and/or
10 misleading. The statements and omissions were materially false and/or misleading
11 because they failed to disclose material adverse information and/or misrepresented
12 the truth about Armstrong Flooring’s business, operations, and prospects as alleged
13 herein.
14        49.    At all relevant times, the material misrepresentations and omissions
15 particularized in this Complaint directly or proximately caused or were a substantial
16 contributing cause of the damages sustained by Plaintiff and other members of the
17 Class. As described herein, during the Class Period, Defendants made or caused to
18 be made a series of materially false and/or misleading statements about Armstrong
19 Flooring’s financial well-being and prospects. These material misstatements and/or
20 omissions had the cause and effect of creating in the market an unrealistically
21 positive assessment of the Company and its financial well-being and prospects, thus
22 causing the Company’s securities to be overvalued and artificially inflated at all
23 relevant times. Defendants’ materially false and/or misleading statements during
24 the Class Period resulted in Plaintiff and other members of the Class purchasing the
25 Company’s securities at artificially inflated prices, thus causing the damages
26 complained of herein when the truth was revealed.
27
28

                               CLASS ACTION COMPLAINT
                                          11
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 13 of 23 Page ID #:13




 1                                  LOSS CAUSATION
 2         50.    Defendants’ wrongful conduct, as alleged herein, directly and
 3 proximately caused the economic loss suffered by Plaintiff and the Class.
 4         51.    During the Class Period, Plaintiff and the Class purchased Armstrong
 5 Flooring’s securities at artificially inflated prices and were damaged thereby. The
 6 price     of   the   Company’s     securities   significantly   declined   when    the
 7 misrepresentations made to the market, and/or the information alleged herein to
 8 have been concealed from the market, and/or the effects thereof, were revealed,
 9 causing investors’ losses.
10                              SCIENTER ALLEGATIONS
11         52.    As alleged herein, Defendants acted with scienter since Defendants
12 knew that the public documents and statements issued or disseminated in the name
13 of the Company were materially false and/or misleading; knew that such statements
14 or documents would be issued or disseminated to the investing public; and
15 knowingly and substantially participated or acquiesced in the issuance or
16 dissemination of such statements or documents as primary violations of the federal
17 securities laws. As set forth elsewhere herein in detail, the Individual Defendants,
18 by virtue of their receipt of information reflecting the true facts regarding Armstrong
19 Flooring, their control over, and/or receipt and/or modification of Armstrong
20 Flooring’s allegedly materially misleading misstatements and/or their associations
21 with the Company which made them privy to confidential proprietary information
22 concerning Armstrong Flooring, participated in the fraudulent scheme alleged
23 herein.
24                APPLICABILITY OF PRESUMPTION OF RELIANCE
                      (FRAUD-ON-THE-MARKET DOCTRINE)
25
           53.    The market for Armstrong Flooring’s securities was open, well-
26
     developed and efficient at all relevant times. As a result of the materially false
27
     and/or misleading statements and/or failures to disclose, Armstrong Flooring’s
28

                                CLASS ACTION COMPLAINT
                                           12
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 14 of 23 Page ID #:14




 1 securities traded at artificially inflated prices during the Class Period.           On
 2 September 20, 2018, the Company’s share price closed at a Class Period high of
 3 $20.11 per share. Plaintiff and other members of the Class purchased or otherwise
 4 acquired the Company’s securities relying upon the integrity of the market price of
 5 Armstrong Flooring’s securities and market information relating to Armstrong
 6 Flooring, and have been damaged thereby.
 7           54.   During the Class Period, the artificial inflation of Armstrong Flooring’s
 8 shares was caused by the material misrepresentations and/or omissions
 9 particularized in this Complaint causing the damages sustained by Plaintiff and
10 other members of the Class.          As described herein, during the Class Period,
11 Defendants made or caused to be made a series of materially false and/or misleading
12 statements about Armstrong Flooring’s business, prospects, and operations. These
13 material misstatements and/or omissions created an unrealistically positive
14 assessment of Armstrong Flooring and its business, operations, and prospects, thus
15 causing the price of the Company’s securities to be artificially inflated at all relevant
16 times, and when disclosed, negatively affected the value of the Company shares.
17 Defendants’ materially false and/or misleading statements during the Class Period
18 resulted in Plaintiff and other members of the Class purchasing the Company’s
19 securities at such artificially inflated prices, and each of them has been damaged as a
20 result.
21           55.   At all relevant times, the market for Armstrong Flooring’s securities
22 was an efficient market for the following reasons, among others:
23                 (a)   Armstrong Flooring shares met the requirements for listing, and
24 was listed and actively traded on the NYSE, a highly efficient and automated
25 market;
26                 (b)   As a regulated issuer, Armstrong Flooring filed periodic public
27 reports with the SEC and/or the NYSE;
28

                                CLASS ACTION COMPLAINT
                                           13
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 15 of 23 Page ID #:15




 1               (c)   Armstrong Flooring regularly communicated with public
 2 investors via established market communication mechanisms, including through
 3 regular dissemination of press releases on the national circuits of major newswire
 4 services and through other wide-ranging public disclosures, such as communications
 5 with the financial press and other similar reporting services; and/or
 6               (d)   Armstrong Flooring was followed by securities analysts
 7 employed by brokerage firms who wrote reports about the Company, and these
 8 reports were distributed to the sales force and certain customers of their respective
 9 brokerage firms. Each of these reports was publicly available and entered the public
10 marketplace.
11        56.    As a result of the foregoing, the market for Armstrong Flooring’s
12 securities promptly digested current information regarding Armstrong Flooring from
13 all publicly available sources and reflected such information in Armstrong
14 Flooring’s share price. Under these circumstances, all purchasers of Armstrong
15 Flooring’s securities during the Class Period suffered similar injury through their
16 purchase of Armstrong Flooring’s securities at artificially inflated prices and a
17 presumption of reliance applies.
18        57.    A Class-wide presumption of reliance is also appropriate in this action
19 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United
20 States, 406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded
21 on Defendants’ material misstatements and/or omissions.          Because this action
22 involves Defendants’ failure to disclose material adverse information regarding the
23 Company’s business operations and financial prospects—information that
24 Defendants were obligated to disclose—positive proof of reliance is not a
25 prerequisite to recovery. All that is necessary is that the facts withheld be material
26 in the sense that a reasonable investor might have considered them important in
27 making investment decisions. Given the importance of the Class Period material
28 misstatements and omissions set forth above, that requirement is satisfied here.

                               CLASS ACTION COMPLAINT
                                          14
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 16 of 23 Page ID #:16




 1                                 NO SAFE HARBOR
 2         58.   The statutory safe harbor provided for forward-looking statements
 3 under certain circumstances does not apply to any of the allegedly false statements
 4 pleaded in this Complaint. The statements alleged to be false and misleading herein
 5 all relate to then-existing facts and conditions. In addition, to the extent certain of
 6 the statements alleged to be false may be characterized as forward looking, they
 7 were not identified as “forward-looking statements” when made and there were no
 8 meaningful cautionary statements identifying important factors that could cause
 9 actual results to differ materially from those in the purportedly forward-looking
10 statements. In the alternative, to the extent that the statutory safe harbor is
11 determined to apply to any forward-looking statements pleaded herein, Defendants
12 are liable for those false forward-looking statements because at the time each of
13 those forward-looking statements was made, the speaker had actual knowledge that
14 the forward-looking statement was materially false or misleading, and/or the
15 forward-looking statement was authorized or approved by an executive officer of
16 Armstrong Flooring who knew that the statement was false when made.
17                                    FIRST CLAIM
18                 Violation of Section 10(b) of The Exchange Act and
                          Rule 10b-5 Promulgated Thereunder
19                               Against All Defendants
20         59.   Plaintiff repeats and re-alleges each and every allegation contained
21 above as if fully set forth herein.
22       60. During the Class Period, Defendants carried out a plan, scheme and
23 course of conduct which was intended to and, throughout the Class Period, did: (i)
24 deceive the investing public, including Plaintiff and other Class members, as alleged
25 herein; and (ii) cause Plaintiff and other members of the Class to purchase
26 Armstrong Flooring’s securities at artificially inflated prices. In furtherance of this
27 unlawful scheme, plan and course of conduct, Defendants, and each defendant, took
28 the actions set forth herein.

                               CLASS ACTION COMPLAINT
                                          15
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 17 of 23 Page ID #:17




 1         61.   Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
 2 made untrue statements of material fact and/or omitted to state material facts
 3 necessary to make the statements not misleading; and (iii) engaged in acts, practices,
 4 and a course of business which operated as a fraud and deceit upon the purchasers of
 5 the Company’s securities in an effort to maintain artificially high market prices for
 6 Armstrong Flooring’s securities in violation of Section 10(b) of the Exchange Act
 7 and Rule 10b-5. All Defendants are sued either as primary participants in the
 8 wrongful and illegal conduct charged herein or as controlling persons as alleged
 9 below.
10         62.   Defendants, individually and in concert, directly and indirectly, by the
11 use, means or instrumentalities of interstate commerce and/or of the mails, engaged
12 and participated in a continuous course of conduct to conceal adverse material
13 information about Armstrong Flooring’s financial well-being and prospects, as
14 specified herein.
15         63.   Defendants employed devices, schemes and artifices to defraud, while
16 in possession of material adverse non-public information and engaged in acts,
17 practices, and a course of conduct as alleged herein in an effort to assure investors of
18 Armstrong Flooring’s value and performance and continued substantial growth,
19 which included the making of, or the participation in the making of, untrue
20 statements of material facts and/or omitting to state material facts necessary in order
21 to make the statements made about Armstrong Flooring and its business operations
22 and future prospects in light of the circumstances under which they were made, not
23 misleading, as set forth more particularly herein, and engaged in transactions,
24 practices and a course of business which operated as a fraud and deceit upon the
25 purchasers of the Company’s securities during the Class Period.
26         64.   Each of the Individual Defendants’ primary liability and controlling
27 person liability arises from the following facts: (i) the Individual Defendants were
28 high-level executives and/or directors at the Company during the Class Period and

                               CLASS ACTION COMPLAINT
                                          16
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 18 of 23 Page ID #:18




 1 members of the Company’s management team or had control thereof; (ii) each of
 2 these defendants, by virtue of their responsibilities and activities as a senior officer
 3 and/or director of the Company, was privy to and participated in the creation,
 4 development and reporting of the Company’s internal budgets, plans, projections
 5 and/or reports; (iii) each of these defendants enjoyed significant personal contact
 6 and familiarity with the other defendants and was advised of, and had access to,
 7 other members of the Company’s management team, internal reports and other data
 8 and information about the Company’s finances, operations, and sales at all relevant
 9 times; and (iv) each of these defendants was aware of the Company’s dissemination
10 of information to the investing public which they knew and/or recklessly
11 disregarded was materially false and misleading.
12        65.    Defendants had actual knowledge of the misrepresentations and/or
13 omissions of material facts set forth herein, or acted with reckless disregard for the
14 truth in that they failed to ascertain and to disclose such facts, even though such
15 facts were available to them. Such defendants’ material misrepresentations and/or
16 omissions were done knowingly or recklessly and for the purpose and effect of
17 concealing Armstrong Flooring’s financial well-being and prospects from the
18 investing public and supporting the artificially inflated price of its securities. As
19 demonstrated by Defendants’ overstatements and/or misstatements of the
20 Company’s business, operations, financial well-being, and prospects throughout the
21 Class Period, Defendants, if they did not have actual knowledge of the
22 misrepresentations and/or omissions alleged, were reckless in failing to obtain such
23 knowledge by deliberately refraining from taking those steps necessary to discover
24 whether those statements were false or misleading.
25        66.    As a result of the dissemination of the materially false and/or
26 misleading information and/or failure to disclose material facts, as set forth above,
27 the market price of Armstrong Flooring’s securities was artificially inflated during
28 the Class Period. In ignorance of the fact that market prices of the Company’s

                               CLASS ACTION COMPLAINT
                                          17
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 19 of 23 Page ID #:19




 1 securities were artificially inflated, and relying directly or indirectly on the false and
 2 misleading statements made by Defendants, or upon the integrity of the market in
 3 which the securities trades, and/or in the absence of material adverse information
 4 that was known to or recklessly disregarded by Defendants, but not disclosed in
 5 public statements by Defendants during the Class Period, Plaintiff and the other
 6 members of the Class acquired Armstrong Flooring’s securities during the Class
 7 Period at artificially high prices and were damaged thereby.
 8         67.   At the time of said misrepresentations and/or omissions, Plaintiff and
 9 other members of the Class were ignorant of their falsity, and believed them to be
10 true. Had Plaintiff and the other members of the Class and the marketplace known
11 the truth regarding the problems that Armstrong Flooring was experiencing, which
12 were not disclosed by Defendants, Plaintiff and other members of the Class would
13 not have purchased or otherwise acquired their Armstrong Flooring securities, or, if
14 they had acquired such securities during the Class Period, they would not have done
15 so at the artificially inflated prices which they paid.
16         68.   By virtue of the foregoing, Defendants violated Section 10(b) of the
17 Exchange Act and Rule 10b-5 promulgated thereunder.
18         69.   As a direct and proximate result of Defendants’ wrongful conduct,
19 Plaintiff and the other members of the Class suffered damages in connection with
20 their respective purchases and sales of the Company’s securities during the Class
21 Period.
22                                    SECOND CLAIM
23                    Violation of Section 20(a) of The Exchange Act
                            Against the Individual Defendants
24
25         70.   Plaintiff repeats and re-alleges each and every allegation contained
26 above as if fully set forth herein.
27       71. Individual Defendants acted as controlling persons of Armstrong
28 Flooring within the meaning of Section 20(a) of the Exchange Act as alleged herein.

                                CLASS ACTION COMPLAINT
                                           18
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 20 of 23 Page ID #:20




 1 By virtue of their high-level positions and their ownership and contractual rights,
 2 participation in, and/or awareness of the Company’s operations and intimate
 3 knowledge of the false financial statements filed by the Company with the SEC and
 4 disseminated to the investing public, Individual Defendants had the power to
 5 influence and control and did influence and control, directly or indirectly, the
 6 decision-making of the Company, including the content and dissemination of the
 7 various statements which Plaintiff contends are false and misleading. Individual
 8 Defendants were provided with or had unlimited access to copies of the Company’s
 9 reports, press releases, public filings, and other statements alleged by Plaintiff to be
10 misleading prior to and/or shortly after these statements were issued and had the
11 ability to prevent the issuance of the statements or cause the statements to be
12 corrected.
13        72.    In particular, Individual Defendants had direct and supervisory
14 involvement in the day-to-day operations of the Company and, therefore, had the
15 power to control or influence the particular transactions giving rise to the securities
16 violations as alleged herein, and exercised the same.
17        73.    As set forth above, Armstrong Flooring and Individual Defendants each
18 violated Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this
19 Complaint. By virtue of their position as controlling persons, Individual Defendants
20 are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate
21 result of Defendants’ wrongful conduct, Plaintiff and other members of the Class
22 suffered damages in connection with their purchases of the Company’s securities
23 during the Class Period.
24                                PRAYER FOR RELIEF
25        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
26        a)     Determining that this action is a proper class action under Rule 23 of
27 the Federal Rules of Civil Procedure;
28

                               CLASS ACTION COMPLAINT
                                          19
  Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 21 of 23 Page ID #:21




 1        b)     Awarding compensatory damages in favor of Plaintiff and the other
 2 Class members against all defendants, jointly and severally, for all damages
 3 sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,
 4 including interest thereon;
 5        c)     Awarding Plaintiff and the Class their reasonable costs and expenses
 6 incurred in this action, including counsel fees and expert fees; and
 7        d)     Such other and further relief as the Court may deem just and proper.
 8                               JURY TRIAL DEMANDED
 9        Plaintiff hereby demands a trial by jury.
10 DATED: November 15, 2019             GLANCY PRONGAY & MURRAY LLP
11
                                        By: s/ Lesley F. Portnoy
12                                      Lionel Z. Glancy
13                                      Robert V. Prongay
                                        Lesley F. Portnoy
14                                      Charles H. Linehan
15                                      Pavithra Rajesh
                                        1925 Century Park East, Suite 2100
16                                      Los Angeles, California 90067
17                                      Telephone: (310) 201-9150
                                        Facsimile: (310) 201-9160
18                                      Email: info@glancylaw.com
19
                                        Attorneys for Plaintiff Michael Chupa
20
21
22
23
24
25
26
27
28

                                 CLASS ACTION COMPLAINT
                                            20
Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 22 of 23 Page ID #:22



                    SWORN CERTIFICATION OF PLAINTIFF

         ARMSTRONG FLOORING, INC. SECURITIES LITIGATION


   I, Michael Chupa, certify that:

   1.     I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
          Plaintiff motion on my behalf.

   2.     I did not purchase the Armstrong Flooring, Inc. securities that are the subject of
          this action at the direction of plaintiff’s counsel or in order to participate in any
          private action arising under this title.

   3.     I am willing to serve as a representative party on behalf of a class and will testify
          at deposition and trial, if necessary.

   4.     My transactions in Armstrong Flooring, Inc. securities during the Class Period set
          forth in the Complaint are as follows:

          (See attached transactions)

   5.     I have not sought to serve, nor served, as a representative party on behalf of a
          class under this title during the last three years.

   6.     I will not accept any payment for serving as a representative party, except to
          receive my pro rata share of any recovery or as ordered or approved by the court,
          including the award to a representative plaintiff of reasonable costs and expenses
          (including lost wages) directly relating to the representation of the class.


   I declare under penalty of perjury that the foregoing are true and correct statements.




 
________________                          _________________________________________
      Date                                             Michael Chupa
Case 2:19-cv-09840 Document 1 Filed 11/15/19 Page 23 of 23 Page ID #:23




        Michael Chupa's Transactions in Armstrong Flooring, Inc. (AFI)
            Date    Transaction Type       Quantity       Unit Price
         9/13/2019        Bought             100           $7.3100
